

116 HRES 759 IH: Expressing that it is the sense of the House of Representatives that the Russian Federation interfered in the 2016 United States Presidential election and deliberately spread false information to implicate the Republic of Ukraine.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 759IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Keating submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing that it is the sense of the House of Representatives that the Russian Federation
			 interfered in the 2016 United States Presidential election and
			 deliberately spread false information to implicate the Republic of
			 Ukraine.
	
 Whereas, on October 7, 2016, the Department of Homeland Security and the Office of the Director of National Intelligence issued a joint statement, which concluded that the intelligence community of the United States was confident that the Russian Government directed the recent compromises of e-mails from U.S. persons and institutions, including from U.S. political organizations and that these thefts and disclosures are intended to interfere with the U.S. election process;
 Whereas, on January 6, 2017, the Office of the Director of National Intelligence, on behalf of all 17 intelligence agencies, released an unclassified report entitled Assessing Russian Activities and Intentions in Recent U.S. Elections, which included analysis by the Central Intelligence Agency, the Federal Bureau of Investigation, and the National Security Agency that asserted Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. Presidential election. Russia’s goals were to undermine public faith in the U.S. democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency;
 Whereas the unclassified report from the intelligence community found that Putin and the Russian Government developed a clear preference for President-elect Trump as well as aspired to help President-elect Trump’s election chances when possible by discrediting Secretary Clinton and publicly contrasting her unfavorably to him. On November 11, 2017, the Central Intelligence Agency, led by then-Director Mike Pompeo, issued a statement saying The director stands by and has always stood by the January 2017 intelligence community assessment and that the intelligence assessment with regard to Russian election meddling has not changed;
 Whereas, on May 16, 2018, Richard M. Burr, the Chairman of the Senate Intelligence Committee, stated There is no doubt that Russia undertook an unprecedented effort to interfere with our 2016 elections;
 Whereas, on March 22, 2018, the Permanent Select Committee on Intelligence of the House of Representatives issued the Report on Russian Active Measures which states, In 2015, Russia began engaging in a covert influence campaign aimed at the U.S. Presidential election.. The report goes on to state, Russia conducted cyberattacks on U.S. political institutions in 2015–2016 and Russian-state actors and third-party intermediaries were responsible for the dissemination of documents and communications stolen from U.S. political organizations. The report also found that Russian intelligence leveraged social media in an attempt to sow social discord and to undermine the U.S. electoral process;
 Whereas, on June 8, 2018, then-Director of National Intelligence, Dan Coats, publicly stated that Russia conducted an unprecedented influence campaign to interfere in the U.S. electoral and political process;
 Whereas, on July 16, 2018, then-Speaker of the House, Paul D. Ryan, said that there is no question that Russia interfered in our election and continues attempts to undermine democracy;
 Whereas, on July 18, 2018, Director of the Federal Bureau of Investigation, Christopher A. Wray, asserted, as I have said consistently, Russia attempted to interfere with the last election and continues to engage in malign influence operations to this day;
 Whereas, on July 25, 2019, the Senate Select Committee on Intelligence also issued a report on Russian Active Measures Campaigns and Interference in the 2016 U.S. Election, which stated that The Russian Government directed extensive activity, beginning in at least 2014 and carrying into at least 2017, against U.S. election infrastructure at the state and local level. The report also stated that the Committee found that the IRA (Internet Research Agency) sought to influence the 2016 U.S. Presidential election by harming Hillary Clinton’s chances of success and supporting Donald Trump at the direction of the Kremlin … the Committee found that IRA social media activity was overtly and almost invariably supportive of then-candidate Trump, and to the detriment of Secretary Clinton’s campaign;
 Whereas, on February 2, 2017, Russian President Vladimir Putin said in a press conference with Hungarian Prime Minister Viktor Orban that as we all know, during the Presidential campaign in the United States, the Ukrainian Government adopted a unilateral position in favor of one candidate. More than that, certain oligarchs, certainly with the approval of the political leadership, funded this candidate, or female candidate, to be more precise.;
 Whereas, on November 13, 2019, when asked whether there was any factual basis to support the allegation that Ukraine interfered in the 2016 election, Deputy Assistant Secretary of State for European and Eurasian Affairs, George Kent, testified before the Permanent Select Committee on Intelligence of the House of Representatives, To my knowledge, there is no factual basis, no … I think it’s amply clear that Russian interference was at the heart of the interference in the 2016 election cycle.;
 Whereas, on November 15, 2019, when asked about allegations that Ukraine interfered in the 2016 United States elections, former United States Ambassador to Ukraine Marie Yovanovitch testified before the Permanent Select Committee on Intelligence of the House of Representatives, the U.S. intelligence community has concluded that it was Russia.;
 Whereas, on November 19, 2019, when asked about allegations Ukraine interfered in the 2016 United States elections, National Security Council Director for European Affairs Lieutenant Colonel Alexander Vindman, testified before the Permanent Select Committee on Intelligence of the House of Representatives, It is the consensus of the entire intelligence community that the Russians interfered in the U.S. elections in 2016.;
 Whereas, on November 21, 2019, former National Security Council Senior Director for Europe and Russia, Fiona Hill testified before the Permanent Select Committee on Intelligence of the House of Representatives, Based on questions and statements I have heard, some of you on this Committee appear to believe that Russia and its security services did not conduct a campaign against our country—and that perhaps, somehow, for some reason, Ukraine did. This is a fictional narrative that has been perpetrated and propagated by the Russian security services themselves.; and
 Whereas, on December 9, 2019, Director of the Federal Bureau of Investigation, Christopher A. Wray stated, We have no information that indicates that Ukraine interfered with the 2016 Presidential election.: Now, therefore, be it
	
 That the House of Representatives— (1)supports the conclusions of United States intelligence agencies that the government of Russian President Vladimir Putin, and not the Government of Ukraine interfered in the 2016 United States Presidential elections;
 (2)recognizes that disinformation campaigns run by Russian intelligence operatives have aimed to shift blame for interference in the 2016 elections from Russia to Ukraine;
 (3)condemns ongoing Russian disinformation campaigns and efforts to undermine freedom, democracy, the rule of law, and free and fair elections;
 (4)recognizes that Ukraine is at the front lines of combating Russian military aggression and malign political influence; and
 (5)reaffirms its support for the government and people of Ukraine in their fight against Russian aggression and interference.
			